Citation Nr: 1820938	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  11-31 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for body rashes, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for a respiratory disorder/snoring, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for generalized muscle weakness and aching, to include as due to an undiagnosed illness.

4.  Entitlement to service connection for migraine headaches.  

5.  Entitlement to service connection for fibromyalgia.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from February 1988 to February 1992.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from January 2009 and May 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified before the undersigned at a Board videoconference hearing in November 2017.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board regrets the delay; however, additional development is required prior to adjudicating the claims on appeal.  

In testimony provided during the Board videoconference hearing, the Veteran reported that he began receiving treatment from the VA in 1992 for migraine headaches, body rashes, and muscle aches.  While VA clinical records from January 2001 to December 2009 have been associated with the claims file, records prior to 2001 have not been retrieved.  On remand, outstanding VA medical records must be obtained.  

The Veteran asserts that his fibromyalgia has been treated by a private physician.  In an April 2013 Report of General Information, it was noted that the RO followed-up with the Veteran's private physician regarding medical records.  At that time, it was agreed that the records would be faxed to the Veteran's representative.  However, no records were received.  Notwithstanding, in the May 2013 rating decision, it was noted that private treatment records were reviewed by the VA examiner.  Subsequently, in a September 2013 medical opinion, the Veteran's private physician reported that he had treated the Veteran since July 2003.  In the Veteran's March 2015 substantive appeal, he asserted that he spoke with his private treating physician, and he indicated that his office never received a release for his medical records.  In August 2015, the Veteran submitted a release to obtain medical records from his private physician.  An August 2015 medical opinion was also submitted in which the private physician again asserted the he had treated the Veteran since 2003.  In a July 2016 report of contact, the RO noted that a representative from the Veteran's private physician's office informed the RO that they were unable to locate the Veteran in their system.  The request for private treatment records was subsequently closed.  In testimony provided during the November 2017 Board hearing, the Veteran again reported that he started seeing his private physician in 2003.  In light of the statements provided by the Veteran and his private physician indicating that the Veteran has received private treatment since 2003, additional efforts to obtain such treatment records must be made on remand.

The Veteran was provided a general VA examination in September 2008.  In relevant part, the examiner diagnosed headaches, rash in the sternal area of chest, not present on examination, and muscle aches.  However, the examiner did not provide and etiological opinion.  In light of the foregoing, additional VA examinations must be provided and etiological opinions must be obtained. 

With regard to the Veteran's claim of service connection for a respiratory disorder/snoring, the Board notes that following evaluation during the September 2008 VA examination, problems with snoring and bruxism and shortness of breath were assessed.  An etiological opinion was not provided.  In testimony provided during the Board hearing, the Veteran identified his respiratory disability as sleep apnea.  While such disability was not identified during the September 2008 VA examination, it has been assessed in subsequent VA clinical records.  However, an etiological opinion has not been obtained.  As such, the Board finds that an additional VA examination must be provided on remand to identify the nature and etiology of the Veteran's claimed respiratory condition.

Lastly, the Board observes that there are conflicting medical opinions as to whether the Veteran has been diagnosed with fibromyalgia.  In September 2013 and August 2015 opinions, the Veteran's private physician concluded that the Veteran had a diagnosis of fibromyalgia, which he opined was due to service in the Gulf War.  However, he did not provide a rationale to support this finding.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Conversely, the Veteran was provided a VA examination in May 2013.  Following evaluation of the Veteran, the examiner determined that the Veteran did not have fibromyalgia.  The Board finds that a remand is required in order to clarify the nature and etiology of the Veteran's claimed generalized muscle weakness and aching.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should undertake the necessary efforts to obtain any outstanding and relevant VA medical records pertaining to the Veteran's migraine headaches, body rashes, and muscle aches.  Specifically, any records for the period from 1992 to 2001, and records dated since December 2009 should be retrieved and associated with the claims file.

2.  After obtaining any necessary information and authorization from the Veteran, the AOJ should undertake the necessary efforts to obtain any outstanding private medical records pertinent to the Veteran's claims, to specifically include fibromyalgia.  Specifically, records for the period from 2003 to the present from the Veteran's private physician who provided the August 2015 medical opinion should be obtained.  

Any negative responses should be properly documented in the record.  Notify the Veteran and his representative, in accordance with 38 C.F.R. § 3.159(e), if the private treatment records are unavailable.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed generalized muscle weakness and aches.  Access to records in the Veteran's electronic claims file should be made available to the examiner for review in connection with his or her opinion.  

After reviewing the record and examining the Veteran, the examiner should provide opinions as to the following:

(a) The examiner should specifically address if the Veteran has a chronic disability manifested by generalized muscle weakness and aching or fibromyalgia.  The examiner is requested to identify the criteria for diagnosing these disorders.

(b) If the Veteran does not have a diagnosis of a chronic disability manifested by muscle weakness and aches or fibromyalgia, the examiner should express opinion as to whether the Veteran's symptoms are attributable to a known clinical diagnosis, or is at least as likely as not a manifestation of an undiagnosed illness or a medically unexplained chronic multisymptom illness.  

(c) If the symptoms are attributable to a known clinical diagnosis, then please provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the diagnosed disability was incurred in service or is otherwise causally related to the Veteran's active service or any incident therein.

A clear explanation for the VA medical opinion is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

In rendering the requested opinions, the examiner must discuss the conflicting medical opinions of record regarding a diagnosis of fibromyalgia.  Additionally, the examiner should discuss the lay contentions regarding the onset of symptoms of the claimed conditions.  The examiner should also discuss any post-service injuries associated with the reports of muscle weakness and aches.

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of his reported skin rashes.  Access to records in the Veteran's electronic claims file should be made available to the examiner for review in connection with his or her opinion.  

After reviewing the record and examining the Veteran, the examiner should provide opinions as to the following:

(a) Are the Veteran's complaints of a skin rash attributable to a specific medical diagnosis?  In rendering the opinion, the examiner must discuss VA medical records noting a diagnosis of dermatitis.

(b) If the Veteran does not have a diagnosis of a skin rash disability, the examiner should express an opinion as to whether the Veteran's symptoms are at least as likely as not a manifestation of an undiagnosed illness or a medically unexplained chronic multisymptom illness.

(c) If the Veteran's skin rash symptoms are attributable to a known clinical diagnosis, then please provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's skin rash disability was incurred in service or is otherwise causally related to the Veteran's active service or any incident therein.

A clear explanation for the VA medical opinion is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

In rendering the requested opinions, the examiner must discuss the lay contentions regarding the onset of the Veteran's skin disability symptoms.

5.  Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed respiratory disorder/snoring.  Access to records in the Veteran's electronic claims file should be made available to the examiner for review in connection with his or her opinion.  

After reviewing the record and examining the Veteran, the examiner should provide an opinion, with supporting rationale, as to the following:

(a) Are the Veteran's complaints of respiratory symptoms, to include shortness of breath and snoring, attributable to a specific medical diagnosis?  In rendering the opinion, the examiner must discuss VA medical records noting a diagnosis of sleep apnea.

(b) If the Veteran does not have a diagnosis of a respiratory disorder, the examiner should express an opinion as to whether the Veteran's symptoms are at least as likely as not a manifestation of an undiagnosed illness or a medically unexplained chronic multisymptom illness.

(c) If the Veteran's respiratory symptoms are attributable to a known clinical diagnosis, then please provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's respiratory disorder/snoring was incurred in service or is otherwise causally related to the Veteran's active service or any incident therein.

A clear explanation for the VA medical opinion is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

In rendering the requested opinions, the examiner must discuss the lay contentions regarding the onset of the Veteran's respiratory/snoring symptoms.

6.  Schedule the Veteran for a VA examination to determine the nature and etiology of his migraine headaches.  Access to records in the Veteran's electronic claims file should be made available to the examiner for review in connection with his or her opinion.  

After examining the Veteran and reviewing the record, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's migraine headache disability was incurred in service or is otherwise causally related to the Veteran's active service or any incident therein.

A clear explanation for the VA medical opinion is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

In rendering the requested opinion, the examiner must discuss the Veteran's reports regarding the onset of headache pain.

7.  After undertaking any development deemed necessary, readjudicate the issues on appeal, considering all the evidence of record.  If the benefits sought on appeal remain denied, provide the Veteran and his representative with a Supplemental Statement of the Case and the opportunity to respond.  The case should then be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




